Citation Nr: 0332225	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-09 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from September 1953 
to March 1955.  He died on May [redacted], 2001, and is survived by 
the appellant, his spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the RO, 
which denied the benefits sought on appeal.  It is noted that 
the July 2001 rating decision also denied entitlement to 
Dependents' Educational Assistance under Chapter 35, 
38 U.S.C.  However, the appellant expressed no disagreement 
with the denial of this benefit, and the matter is not in 
appellate status before the Board.  


REMAND

The appellant has been given no notice of a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, President Clinton signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  Notice of VCAA should be provided to 
the appellant, specifically to include notice of what sort of 
medical or lay evidence is necessary to substantiate each of 
her claims, and what evidence, if any, the appellant is 
expected to obtain and submit, and what evidence VA will 
retrieve.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002).  

Additional necessary development is indicated as well.  The 
certificate of death indicates that the veteran died while an 
inpatient at the VA hospital located in Houston, Texas.  
These pertinent records should be obtained for use in the 
appeal.  See Ivey v. Derwinski, 2 Vet. App. 320 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Additionally, the appellant asserts that the veteran was 
given cigarettes in service, and that his resulting cigarette 
smoking or nicotine addiction, resulted in, or contributed 
to, his death in May 2001.  In the past, applicable statutory 
law and VA regulations have been determined to allow for 
service connection to be established for claimed nicotine-
related diseases and disorders. See VA General Counsel 
Precedential Opinion, (VAOPGCPREC) 19-97; see also Davis v. 
West, 13 Vet. App. 178, 183 (1999). In addition, VA's Under 
Secretary for Health has concluded that nicotine dependence 
may be considered a disease for VA compensation purposes.  
See USB Letter 20-97-14 (July 24, 1997).  However, relatively 
recent legislation relating to claims based upon the effects 
of tobacco products, contained in 38 U.S.C.A. § 1103(a) (West 
2002), includes the following: "Notwithstanding any other 
provisions of law, a veteran's disability or death shall not 
be considered to have resulted from personal injury suffered 
or disease contracted in line of duty in the active military, 
naval, or air service for purposes of this title on the basis 
that it resulted from injury or disease attributable to the 
use of tobacco products by the veteran during the veteran's 
service."  See 38 C.F.R. § 3.300 (2002).  This law applies 
only to claims filed after June 9, 1998.  Accordingly, this 
aspect of the appellant's claim should also be considered, 
upon the completion of the other requested development.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should contact the appellant 
and her representative and provide 
written notice of the provisions of VCAA 
which are applicable to the claims on 
appeal, with an adequate time in which to 
respond.  

2.  The RO should obtain copies of all 
available terminal treatment records and 
hospital treatment summaries regarding 
the veteran's care at the VA medical 
center located in Houston, Texas, dated 
through May, 2001.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, are fully complied with and 
satisfied. 

4.  Thereafter, the RO should 
readjudicate the appellant's claims of 
entitlement to service connection for the 
cause of the veteran's death, and 
entitlement to dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 
1318.  If any decision, in whole or in 
part, remains adverse to the appellant, 
she and her representative should be 
provided a supplemental statement of the 
case, with reference to 38 U.S.C.A. 
§ 1103(a) (West 2002), as well as an 
opportunity to respond thereto.  Evidence 
recently submitted and not previously 
considered should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



